Exhibit 10.3
SIXTH LOAN MODIFICATION AND FORBEARANCE AGREEMENT
     This Sixth Loan Modification and Forbearance Agreement (this “Loan
Modification Agreement”) is entered into as of October 5, 2009 the Sixth Loan
Modification Effective Date, by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”), and ENERGY
FOCUS, INC., a Delaware corporation, formerly known as Fiberstars, Inc., a
Delaware corporation, with offices located at 32000 Aurora Road, Solon, Ohio
44139.
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of October 27, 2008,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of October 27, 2008 between Borrower and Bank
(the “Original Loan Agreement”), as amended by a certain First Modification and
Forbearance Agreement dated as of January 31, 2009 between Borrower and Bank
(the “First Amendment”), as further modified by a certain Second Loan
Modification and Forbearance Agreement, dated as of June 12, 2009 (the “Second
Amendment”), as further modified by a certain Third Loan Modification and
Forbearance Agreement, dated as of July 22, 2009 (the “Third Amendment”), and as
further modified by certain Forbearance Agreements dated as of August 25, 2009
and September 13, 2009 (collectively, the “Forbearance Agreements”, and together
with the First Amendment, the Second Amendment, the Third Amendment and the
Original Loan Agreement, and as may be further amended from time to time, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and as described in a certain
Intellectual Property Security Agreement between Borrower and Bank, as ratified
and reaffirmed by a certain Reaffirmation of Intellectual Property Security
Agreement dated as of October 27, 2008 between Borrower and Bank (collectively,
the “IP Agreement”, and together with any other collateral security granted to
Bank, the “Security Documents”).
     Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
3. ACKNOWLEDGMENT OF DEFAULTS. Borrower acknowledges and agrees that Bank is
currently forbearing from enforcing its rights and remedies under the Loan
Agreement due to certain Defaults and Events of Default that have occurred under
the Loan Agreement by virtue of Borrower’s failure to comply with the minimum
Tangible Net Worth covenant contained in Section 6.9(a) of the Loan Agreement
for the compliance periods ended on November 30, 2008, December 31, 2008,
January 31, 2009, February 28, 2009, March 31, 2009, April 30, 2009, May 31,
2009, June 30, 2009, July 31, 2009, August 31, 2009 and September 30, 2009
(collectively, the “Existing Defaults”). Borrower further acknowledges and
agrees that any Forbearance Period (as such term is defined in the First
Amendment, the Second Amendment, the Third Amendment and/or the Forbearance
Agreements, dated as of August 25, 2009 and September 13, 2009) have each by its
terms expired, and Bank, in its sole discretion, may immediately commence
enforcing its rights and remedies under the Existing Loan Documents.
Notwithstanding the foregoing, the Bank hereby agrees as follows.
4. DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1   The Loan Agreement shall be amended by deleting the following
Section 2.1.1(a) thereof, in its entirety:

 



--------------------------------------------------------------------------------



 



“(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank will make Advances to Borrower up to the
Availability Amount. Amounts borrowed under the Revolving Line may be repaid,
and prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.”
     and inserting in lieu therof the following:
“(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank will make Advances to Borrower up to the
Availability Amount. Amounts borrowed under the Revolving Line may be repaid,
and prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein. Notwithstanding the foregoing,
the Bank shall be under no obligation to make any additional Credit Extensions
to Borrower from and after October 1, 2009.”

  2   From and after the Sixth Loan modification Effective Date, the sub-limits
described in Sections 2.1.2 (Letters of Credit Sublimit), 2.1.3 (Foreign
Exchange Sublimit) and Section 2.1.4 (Cash Management Services Sublimit) shall
be reduced from One Million Five Hundred Thousand Dollars ($1,500,000) to Zero
Dollars ($0.00).     3   The Loan Agreement shall be amended by deleting the
following Section 2.5(c) thereof, in its entirety:

“(c) Termination of Pledged CD. The Pledged CD will terminate upon the earlier
to occur of (i) the occurrence of an Event of Default (other than the Existing
Defaults) and (ii) the Revolving Line Maturity Date. Upon termination of the
Pledged CD, the entire outstanding principal of and accrued but unpaid interest
on the Pledged CD shall be applied to the Obligations pursuant to the terms of
Section 9.4 hereof.”
and inserting in lieu thereof the following:
“(c) Termination of Pledged CD/Release of Funds. The Pledged CD will terminate
upon the earlier to occur of (i) at Bank’s sole discretion, the occurrence of an
Event of Default (other than the Existing Defaults) and (ii) the Revolving Line
Maturity Date. Upon termination of the Pledged CD, the entire outstanding
principal of and accrued but unpaid interest on the Pledged CD shall be applied
to the Obligations pursuant to the terms of Section 9.4 hereof. Notwithstanding
the foregoing, upon repayment of the outstanding Credit Extensions under the
Revolving Line by Borrower, such that the total outstanding Credit Extensions
under the Revolving Line is less than One Million Dollars ($1,000,000), Bank
may, in its sole discretion, release up to Three Hundred Thousand Dollars
($300,000) of the Pledged CD to Borrower’s Designated Deposit Account.
Thereafter, upon each permanent repayment of the outstanding Credit Extensions
under the Revolving Line in an aggregate amount of Two Hundred Fifty Thousand
Dollars ($250,000),

 



--------------------------------------------------------------------------------



 



Bank may, in its sole discretion, release up to Two Hundred Fifty Thousand
Dollars ($250,000) of the Pledged CD to Borrower’s Designated Deposit Account.
Any such release of funds of the Pledged CD to Borrower described above shall be
made after deducting any applicable “breakage” or “early termination” fee from
such release of funds.

  4   The Loan Agreement shall be amended by deleting the following definitions
in Section 13.1 thereof, each in its entirety:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit plus an amount equal to the
Letter of Credit Reserves), minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).”
“Pledged CD” shall mean any and all certificates of deposit issued to Borrower
by Bank, in a minimum principal amount of not less than One Million Three
Hundred Thousand Dollars ($1,300,000), plus any accrued but unpaid interest
thereon.”
“Revolving Line” is an Advance or Advances in an aggregate amount of up to Two
Million Dollars ($2,000,000) outstanding at any time.”
“Revolving Line Maturity Date” is October 13, 2009.”
and inserting in lieu thereof the following:
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit plus an amount equal to the
Letter of Credit Reserves), minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services); provided, however, that from and after October 1,
2009, the Availability Amount shall be Zero Dollars ($0.00).”
“Pledged CD” shall mean any and all certificates of deposit issued to Borrower
by Bank, in a minimum principal amount of not less than One Million Three
Hundred Thousand Dollars ($1,300,000), as may be reduced from time to time in
accordance with Section 2.5(c) hereof, in Bank’s sole discretion, plus any
accrued but unpaid interest thereon.”
“Revolving Line” is an Advance or Advances in an aggregate amount of up to One
Million Three Hundred Thousand Dollars ($1,300,000) outstanding at any time.”
“Revolving Line Maturity Date” is November 13, 2009.”

 



--------------------------------------------------------------------------------



 



  5   The Loan Agreement shall be amended by inserting the following definition
in Section 13.1 thereof, in appropriate alphabetical order:

“Sixth Loan Modification Effective Date” is the date indicated on the signature
page to the Sixth Loan Modification and Forbearance Agreement entered into
between Bank and Borrower.”
5. FORBEARANCE BY BANK.

  A.   In consideration of, among other things, Borrower’s compliance with each
and every term of this Loan Modification Agreement, Bank hereby agrees to
forbear from exercising its rights and remedies against the Borrower as a result
of the Existing Defaults until the earlier to occur of (i) a Default or an Event
of Default under the Loan Agreement (with the sole exception of the Existing
Defaults), (ii) the failure of Borrower to promptly, punctually, or faithfully
perform or comply with any term or condition of this Loan Modification Agreement
as and when required, it being expressly acknowledged and agreed that TIME IS OF
THE ESSENCE, or (iii) 3:00 pm (Denver, Colorado time) on November 13, 2009 (the
period commencing as of the date of the Third Loan Modification Effective Date
and ending on the earlier of (i), (ii) or (iii) above shall be referred to as
the “Forbearance Period”).     B.   Borrower hereby acknowledges and agrees that
nothing contained in this section or in any other section of this Loan
Modification Agreement shall be deemed or otherwise construed as a waiver by
Bank of the Existing Defaults or any other Default or Event of Default (whether
now existing or hereafter arising) or of any of its rights and remedies pursuant
to the Existing Loan Documents, applicable law or otherwise. This Loan
Modification Agreement shall only constitute an agreement by Bank to forbear
from enforcing its rights and remedies based upon the Existing Defaults upon the
terms and conditions set forth herein. Upon the expiration of the Forbearance
Period, the agreement of Bank to forbear as set forth in this Loan Modification
Agreement shall automatically terminate and Bank may immediately commence
enforcing its rights and remedies pursuant to the Existing Loan Documents,
applicable law or otherwise, in such order and manner as Bank may determine
appropriate.

6. TERMS OF FORBEARANCE.

  A.   From and after October 1, 2009, Borrower agrees that Bank shall have no
obligation to make any Credit Extensions to Borrower, or to issue or provide any
other extensions of credit of any kind to Borrower (including, without
limitation, any Advance, Letter of Credit, FX Forward Contract, amount utilized
for Cash Management Services, or any other extension of credit or financial
accommodation by Bank for Borrower’s benefit).     B.   At all times during the
Forbearance Period Borrower shall comply with all terms and conditions contained
in the Loan Agreement and other Loan Documents and shall continue to remit all
regularly scheduled payments (including, without limitation, all principal,
interest, fees, costs and other amounts) which may become due under the Existing
Loan Documents, as and when such payments are due.

7. FEES. Borrower shall pay to Bank a forbearance fee equal to Four Thousand
Dollars ($4,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.

 



--------------------------------------------------------------------------------



 



8. RATIFICATION OF IP AGREEMENT. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that said IP Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined in said
IP Agreement, which shall remain in full force and effect. Notwithstanding the
terms and conditions of the IP Agreement, the Borrower shall not register any
Copyrights or Mask Works in the United States Copyright Office unless it:
(i) has given at least fifteen (15) days’ prior-written notice to Bank of its
intent to register such Copyrights or Mask Works and has provided Bank with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (ii) executes a security agreement or such
other documents as Bank may reasonably request in order to maintain the
perfection and priority of Bank’s security interest in the Copyrights proposed
to be registered with the United States Copyright Office; and (iii) records such
security documents with the United States Copyright Office contemporaneously
with filing the Copyright application(s) with the United States Copyright
Office. Borrower shall promptly provide to Bank a copy of the Copyright
application(s) filed with the United States Copyright Office, together with
evidence of the recording of the security documents necessary for Bank to
maintain the perfection and priority of its security interest in such Copyrights
or Mask Works. Borrower shall provide written notice to Bank of any application
filed by Borrower in the United States Patent Trademark Office for a patent or
to register a trademark or service mark within thirty (30) days of any such
filing.
9. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of October 27, 2008 executed by
Borrower, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate have not changed, as of
the date hereof.
10. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.
11. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
12. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement, the other Existing
Loan Documents and all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.
13. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
14. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
15. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits,

 



--------------------------------------------------------------------------------



 



collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Silicon Valley
Bank (including a Bank subsidiary) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Bank may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the loan. ANY AND
ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
16. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the State of California in any action, suit,
or proceeding of any kind against it which arises out of or by reason of this
Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE
BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.
17. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.
18. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed under the laws of the State of
California as of the Sixth Loan Modification Effective Date.

                              BORROWER:       BANK:    
 
                            ENERGY FOCUS, INC.       SILICON VALLEY BANK    
 
                           
By:
          By:        
 
  Name:   Nicholas G. Berchtold           Name:        
 
  Title:   V.P. Finance and CFO           Title:        

Sixth Loan Modification Effective Date: October 5, 2009
[Sixth Loan Modification and Forbearance Agreement Signature Page]

 